EXHIBIT 10.4
 
[image0.jpg]
 
 
John R. Simon
Senior Vice President
Human Resources
77 Beale Street,
32nd Floor
San Francisco, CA 94105
 
   



BY EMAIL


March 11, 2015


Julie M. Kane, Esq.
# #### ####
########## ## #####


Dear Julie:


On behalf of PG&E Corporation (PG&E), I am pleased to offer you the position of
Senior Vice President, Chief Ethics and Compliance Officer (CECO). As the CECO,
you will report to Tony Earley, our Chairman and CEO. In addition you also will
report, on a dotted line basis, to the chair of the Audit Committee of the PG&E
board of directors (or another board committee chair if our board assigns
primary compliance oversight responsibilities to another board committee).
As an extra measure of assurance, we commit to make no changes to the CECO
reporting relationships for at least 5 years from your start date (beyond any
change in board committee oversight).
This offer is designed to reflect the terms we have discussed. It is subject to
your completing successfully our background and drug screen processes and your
eligibility to work in the United States.
We anticipate a start date of May 18, 2015.
You will receive the following compensation:
1.            An annual base salary of $440,000.00 ($36,666.67/month) subject to
ordinary withholdings. We will evaluate your base salary annually as part of our
annual pay review process.
2.            A one-time sign on bonus of $250,000.00, to be paid in your first
payroll check, subject to supplemental withholdings. Should you decide to resign
from the Company voluntarily within 2 years of your start date and without "good
reason" (for purposes of this letter defined as any material breach of this
letter agreement by PG&E that is not fully cured within 30 days after you
deliver a written notice to PG&E that describes the breach in reasonable detail
and requests cure) you agree to repay the Company this sign on bonus on a
prorated basis, with the proration based on the number of days left in the 2
year period when your employment terminated.
3.            Participation in the Company's Short-Term Incentive Plan (STIP)
with a target participation rate of 55% percent of your eligible earnings
(meaning your base salary) received during the plan year. The STIP is an at-risk
component of pay that rewards employees annually, and is tied to company and
individual performance. Thus, STIP awards are not guaranteed. The Compensation
Committee of our board of directors retains full discretion to determine and
award STIP payments to PG&E employees.
4.            Two awards under PG&E's Long-Term Incentive Plan (LTIP).
The first award will have an initial value of $600,000 and be allocated based on
grant date fair value -- 50% to performance shares with a relative TSR measure,
10% to performance shares with equally weighted safety and affordability
measures and 40% to restricted stock units (RSUs). The performance shares will
vest upon certification of the performance results by the Compensation Committee
following completion of a 3-year performance period. The RSUs will vest over a
3-year period with one-third vesting after each of the first three anniversaries
of the grant date.
The second award will have an initial value of $150,000 and be in the form of
RSUs that vest over a 2-year period, one-half on each of the first two
anniversaries of the grant date.
Both LTIP awards will occur on your hire date; however, if this date occurs
during a "trading blackout" period, then the award date will be the first
business day after the trading blackout ends.  Both awards will fully vest
(subject, in the case of the performance shares in the first award, to the
extent to which the performance criteria are actually achieved) on any
termination of your employment by you with "good reason" or by PG&E not for
"cause" (as defined in the enclosed Officer Severance Policy, except that no
statement made, or action taken, in the good faith performance of your duties
shall be deemed to constitute "cause" for any purpose).
The initial value of each award is used for the purpose of determining the
number of shares/units. The ultimate value that you realize through the LTIP
will depend on your employment status, performance results for the applicable
measures and the performance of PG&E Corporation common stock.  Forms of award
for both awards are attached to this offer letter.
5.            Additional LTIP awards, which typically are granted to executives
in March of each year. These LTIP awards consist of a mix of restricted stock
units and performance shares. The Compensation Committee retains full discretion
as to the approval of the form, mix, amounts and terms of additional LTIP
awards.
6.            Participation in the PG&E Corporation Retirement Savings Plan
(RSP), a 401(k) savings plan. You will be eligible to contribute as much as 50%
of your salary on either a pre-tax or after-tax basis. PG&E will match
contributions up to 8% of your salary at 75 cents on each dollar contributed.
All of the above contributions are subject to the applicable legal limits.
7.            Participation in the Company's retirement (cash balance pension),
post-retirement life insurance and retiree medical plans, subject to eligibility
terms of those plans.
8.            Participation in the Defined Contribution Executive Supplemental
Retirement Plan (DC-ESRP), a non-qualified deferred compensation plan. Each time
you receive base salary or a STIP payment, an amount equal to 7% of each payment
will be credited to your DC-ESRP account. You will be 100% vested in your
account balance on completing 3 years of service or, if earlier, on any
termination of your employment by PG&E not for "cause" or by you with "good
reason". Your account balance will accrue earnings/losses based on your choice
of investment funds and will be distributed, based on your election, in one to
ten annual installments commencing seven months following your employment
termination.
9.            Participation in the PG&E Corporation Supplemental Retirement
Savings Plan (SRSP), a non-qualified, deferred compensation plan. You may elect
to defer payment of some of your compensation on a pre-tax basis. PG&E will
provide you with full matching contributions that cannot be provided through the
RSP due to legal limitations applicable to highly compensated employees.
10.            An annual paid time off (PTO) allotment of five weeks, subject to
future increases based on length of service. For your first year, the PTO
allotment will be prorated based on your date of hire. In addition, PG&E
provides three floating holidays immediately upon hire and recognizes ten paid
company holidays.
11.            An annual perquisite allowance of $20,000, subject to ordinary
withholdings. The allowance for your first year will be included in your first
paycheck.
12.            Participation in PG&E's health benefits program, which permits
you to select coverage tailored to your personal needs and circumstances. The
benefits you elect will be effective the first of the month following the date
of your hire and upon receipt of completed enrollment forms. As a senior vice
president you are also eligible to receive an annual executive health benefit
with Stanford Medical Center and financial planning services, should you elect
them, from a firm PG&E provides. Currently, PG&E pays 40% of financial planning
services provided by AYCO, and PG&E executives pay the remaining 60%.
13.            A comprehensive relocation package, which you will be eligible to
receive if you relocate your family's principal residence to, or purchase a new
principal residence in, the San Francisco Bay area within 2 years of your start
date. The major components include reimbursement of home sale and home purchase
closing costs, the move of your household goods, two house hunting trips, $7,000
move allowance, a final trip to your new location, and corporate housing in the
Bay area for up to 1 year following your start date (this 1 year period is
subject to reasonable extension if necessary).
Altair, our relocation management company will be contacting you within days to
provide the details of the program and to work with you through the entire
relocation process.
In the event that you purchase a principal residence in the San Francisco Bay
area and obtain a mortgage within 2 years of your start date, we will provide
you with a $50,000 payment each year for the first 3 years of your new mortgage
payments to help you transition to higher housing costs. The first payment will
coincide with the first mortgage payment. The subsidy is considered income and
will be subject to all applicable withholding taxes. The taxes are your
responsibility.
14.            You will be an employee-at-will. This means that either you or
PG&E may end your employment at any time, with or without cause, and with or
without notice. In the event you are terminated without cause, you are eligible
for benefits under the 2012 Officer Severance Policy.
More details on our relocation and benefits programs are attached.
Julie, we are very excited about your joining our executive team, and the great
things you will accomplish at PG&E.
Yours sincerely,


/s/ John Simon


John R. Simon
Senior Vice President, Human Resources


Please acknowledge your acceptance of this offer and the terms of this letter by
signing the original and returning it to me via fax (415.973.8766).


/s/ Julie
Kane                                                                                                                                     
3/11/15
_______________________________                                                                                                                _____________________
Signature                                                                                                                              Date



